DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGroddy et al (US 2015/0187991) in view of Fujita et al (US 4,865,655), Nishizawa et al (JP 10-093107), an English computer translation (CT) is provided, Shuskus et al (US 5,252,512), and Schunemann et al (US 2017/0204533).
McGroddy et al teaches a method of performing heteroepitaxy, consisting essentially of comprising: a substrate consists essentially of GaAs 102 and a buffer 173 is a graded layer that is graded from GaAs to GaP ([0115]-[0116]), which clearly suggests GaAsxP1-x and GaP because the layer is graded from GaAs to GaP which necessarily requires GaAsxP1-x, which is evidenced by Fujita et al below.
McGroody et al teaches forming a graded buffer layer on a GaAs substrate, however is silent to the method of manufacturing. McGroody et al does not teach HVPE consisting essentially of HCl, AsH3, H2, Ga, and PH3, and introducing a mixture of AsH3 second precursor and H2 carrier gas to begin heteroepitaxial growth; and introducing PH3 second precursor while reducing AsH3 second precursor to zero.
In a method of gallium arsenide phosphide graded buffer layer, Fujita et al teaches a single crystal substrate of GaAs and forming a graded layer of GaAs1-xPx thereon, where the ratio continuously changes from x=0 to a predetermined value (col 2, ln 1-68, col 3, ln 1-68). Fujita et al also teaches the graded layers are formed by a vapor phase epitaxial method since the mixed crystal ratio can be easily adjusted, and the gases used are Ga-HCl-AsH3-PH3-H2, and the mixed crystal ratio is adjusted by the adjusting the composition of the gases (col 4, ln 1-45), which clearly suggests consisting essentially of HCl, native precursor gas of AsH3, H2, Ga, and non-native PH3, and introducing a mixture of the native precursor gas AsH3 and H2 carrier gas to begin heteroepitaxial growth; and introducing PH3 non-native precursor gas while reducing AsH3.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify McGroody et al by using a vapor phase epitaxy method consisting essentially of HCl, AsH3, H2, Ga, and PH3, and introducing a mixture of native precursor gas of AsH3  and H2 carrier gas to begin heteroepitaxial growth; and introducing a non-native precursor of PH3 while reducing AsH3 second precursor to zero, as taught by Fujita et al, to easily adjust the graded layer composition from GaAs to GaP to produce the graded buffer layer taught by McGroody et al.
The combination of McGroody et al and Fujita et al teaches heating a GaAs substrate to 750°C (Fujita col 4, ln 40-68). The combination of McGroody et al and Fujita et al does not teach starting a flow a flow of a native precursor gas consisting essentially of AsH3 and a carrier gas consisting of H2 to 350-365°C to protect the substrate from decomposition; and heating the substrate to 680-740°C. 
In a method of vapor phase growth of GaAs on a GaAs substrate (CT [0017]), Nishizawa et al teaches cleaning a GaAs substrate by using a low temperature surface cleaning step at 360-480°C under an arsine atmosphere (CT [0014], [0028]-[0045]). Nishizawa et al does not explicitly teach 350-359°C. However, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to produce products having the same properties. Titanium metal Corp. Am v Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In a method of vapor phase growth of GaAs on a GaAs substrate, Shuskus et al teaches heating a GaAs substrate to a growth temperature, 700°C, while flowing AsH3 in H2 over the substrate at a predetermined arsine heating flow rate sufficient to prevent decomposition of the surface of the GaAs substrate (col 5, ln 1-60).
In a method of HVPE growth of GaAs, Schunemann et al teaches GaAs growth using GaCl and AsH3 at typical growth temperature of 680-710°C ([0035]-[0049]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of McGroody et al and Fujita et al by starting a flow of arsine and H2 between 350-359°C, which is close to the range of 360-480°Cׄ as taught by Nishizawa et al, to clean the surface by flowing AsH3 in H2 over the substrate at a predetermined arsine heating flow rate sufficient to prevent decomposition of the surface of the GaAs substrate, as taught by Shuskus et al, and heating to a HVPE growth temperature of 680-710°C, as taught by Schunemann et al which is within the conventionally known range of temperature suitable for GaAs growth having low free carrier lifetimes (Schunemann et al [0049]). It is also noted that temperature is a result effective variable and routine optimization of result effective variables is prima facie obvious (See MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Nishizawa et al does not teach starting AsH3 between 350-359°C is noted but not found persuasive. The examiner admits that Nishizawa et al teaches cleaning a GaAs substrate by using a low temperature surface cleaning step at 360-480°C under an arsine atmosphere (CT [0014], [0028]-[0045]) and does not explicitly teach 350-359°C. However, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to produce products having the same properties. Titanium metal Corp. Am v Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, the examiner has established a prima facie case of obviousness, and applicant has not shown an unexpected result from the claimed temperature range. It is noted that applicant teaches 350-400°C in the specification ([0088]), thus the narrow range of 350-359°C would not be expected to produce an unexpected result compared to 360°C, as taught by Nishizawa et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blakeslee et al (US 4,088,515) teaches GaAsP multilayers prepared by chemical vapor deposition using Ga-AsH3-PH3-HCl-H2 vapor system where GaCl is formed the reaction of Ga with HCl and transported by the H2 carrier gas together with AsH3 or AsH3 and PH3, wherein the gradual increase in P content is achieved by gradually increasing the flow of PH3 (col 4, ln 1-68).
Kermani et al (US 5,002,630) teaches wherein a GaAs substrate is heated, As tends to diffuse out of the solid substrate, so an overpressure of AsH3 in a carrier gas of H2 is flowed against the substrate in high temperature processes to reduce the out-diffusion (col 4, ln 1-67).
Philbrick et al (US 3,925,119) teaches GaAs wafers heated to 600°C followed by establishing a flow of AsH3 in hydrogen and then heating to 780-790°C (col 5, ln 1-67).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714